ELLIOTT, J.
(concurring). The decision of the issue involved in this case, does not depend on the interpretation of any of our acts on the subject of accident insurance. 1898, No. 105; 1906, No. 115; 1908, No. 172; 1910, No. 310; 1912, No. 256; 1914, No. 287; or 1920, No. 17.
The case Brown vs. Continental Casualty Co., 161 La. 229, 108 So. 464, 45 A. L. R. 1521, is pertinent, still there is some difference. In that case the insured intentionally took a dose of chloral and unintentionally took too much of it.
In this case Deputy Sheriff Legendre, intentionally aimed and fired at a man fleeing from him in the dark. As he intentionally shot the fleeing man, the result of the shooting may be also regarded as intentional, but at the time he aimed and fired, he did not know who it was that was fleeing, and did not know that it was Moses Brooks until he went up to where he had fallen.
If he had known that it was Moses Brooks that was fleeing, he would not have shot him. In this case the injury was unintentional, in so far as the act of shooting, specifically applied to Moses Brooks, because there was no particular intent directed at him, and he was not the known object of the shot. The policy is also a Louisiana contract and our Civil Code, arts. 1945 et seq. furnish rules for ascertaining the intent of the parties to it, as to matters not plain, and in a doubtful provision the interpretation should be against the insurance company. Civil Code, art. 1957.
The entire policy is to be consulted where the intent is a matter of doubt. It commences with a provision for indemnity, caused by accidental injury. It promises to pay Moses Brooks or his beneficiary, on account of injury “resulting from bodily injury which is effected solely and independently of all other causes by the hap*507pening of an external violent and purely accidental event, to the extent hereinafter provided.”
The non-liability proviso being:
If the injury causing it results from the intentional act of the insured, or any other person, etc.
It seems to me to be the reasonable understanding of the promise, that the insured is entitled to recover, where the injury was not specifically and particularly directed at him, because if it was not, then he was not the intentional récipient of the act.
The reasoning in the cases cited by plaintiff, General Accident F. & L. Assurance Corp., Ltd., vs. Laura Hyams, 77 Ill. 20, 185 P. 1085, 8 A. L. R. 318, and Interstate Business Men’s Accident Assn. vs. Lester, (C. C. A.) 257 Fed. 225, are in line with my views on the subject.
The case Traveller’s Ins. Co. vs. McConkey, 127 U. S. 661, 8 S. Ct. 1360, 1361, 32 L. Ed. 308, was based on a policy, which, quoting from the decision, read, so far as pertinent, “Intentional injuries inflicted either by the insured, or by some other person,” etc.
The reasoning supports defendant’s contention, but not fully, because in that case it appeared that MeConkey either committed suicide or was murdered, and the court considered it permissible to infer that he had been murdered, and that recovery could not be allowed because the injury was specifically aimed at MeConkey which is not the situation in this case.
In this case, as already stated, there was absent a particular, specific intent to injure Moses Brooks.
For the foregoing reasons, I respectfully concur in the decree.